 



EXHIBIT 10.14
(CHASE LOGO) [p73257p7325701.gif]
December 11, 2006
WHITE ELECTRONIC DESIGNS CORPORATION
3601 East University Drive
Phoenix, Arizona 85034

         
 
  Re:   Loan by JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, NA
(Main Office Chicago)) (“Lender”) to WHITE ELECTRONIC DESIGNS CORPORATION
(“Borrower”)

Ladies and Gentlemen:
     Lender has extended to Borrower credit pursuant to the Loan and Security
Agreement, dated January 7, 2000 (as amended from time to time, “Loan
Agreement”) in the principal amount of $12,000,000.00 (the “Loan”) and evidenced
by the Promissory Note, dated June 30, 2000 (“Note”). Capitalized terms used
herein and not otherwise defined shall have the meanings given them in the Loan
Agreement.
     Lender and Borrower agree to amend the Loan Documents as follows:
     1. The definition of “Termination Date” in the Loan Agreement is hereby
amended to mean March 31, 2007.
     2. The definition of “Maturity Date” in the Note is hereby amended to mean
March 31, 2007.
     All other terms and conditions of the Loan Agreement and the other Loan
Documents shall remain unchanged and in full force and effect. All property or
rights to or interest in property granted as security for the Loan, shall remain
as security for the Loan and the obligations of Borrower in the Loan Documents.
JPMorgan Chase Bank, N.A. Commercial Banking AZ1-1178 PO Box 71, Phoenix AZ
85001-0071





--------------------------------------------------------------------------------



 



     Please acknowledge your receipt and acceptance of the foregoing terms and
conditions by signing and returning a copy of this letter. In addition, please
obtain the consent and agreement of the Guarantors by having them sign the copy
of this letter to be returned by you.

                  Sincerely,    
 
                JPMORGAN CHASE BANK, N.A., (successor by
merger to BANK ONE, NA, (Main Office Chicago)    
 
           
 
  By:   /s/ Amy Jay    
 
  Name:  
 
Amy Jay    
 
  Title   Vice President    

Consented and agreed to
this 11th day of December, 2006.
WHITE ELECTRONIC DESIGNS
CORPORATION, an Indiana corporation

         
By:
  /s/ Hamid R. Shokrgozar    
Name:
 
 
Hamid R. Shokrgozar    
Title:
  President & CEO    

-2-



--------------------------------------------------------------------------------



 



CONSENT AND AGREEMENT
     The foregoing amendments are hereby consented and agreed to this 11th day
of December, 2006.

                  PANELVIEW, INCORPORATED, an oregon corporation    
 
           
 
  By:
Name:   /s/ Hamid R. Shokrgozar
 
Hamid R. Shokrgozar    
 
  Title:   President & CEO    
 
                INTERFACE DATA SYSTEMS, INC., an Arizona corporation    
 
           
 
  By:   /s/ Hamid R. Shokrgozar    
 
           
 
  Name:   Hamid R. Shokrgozar    
 
  Title:   President & CEO    
 
                IDS ACQUISITION CORPORATION, an Arizona corporation    
 
           
 
  By:   /s/ Hamid R. Shokrgozar    
 
           
 
  Name:   Hamid R. Shokrgozar    
 
  Title:   President & CEO    
 
           
 
      GUARANTORS    

